DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-8,10,12, and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al(USPGPUB 2020/0051015) in view of Hur et al(USPGPUB 2018/0195987).
  -- In considering claim 1, the claimed subject matter that is met by Davis et al(Davis) includes: 
	1) the sensor including a monitor/detector component, communication circuitry and a power source operatively coupled to the detector component and the communication circuitry for supplying power thereto, and wherein the communication circuitry is configured to transmit data to an associated receiver is met by the electronics and sensor unit(20), in the form of one or more embedded micro shipping package computing 
	2) the system determines at least one of a location or operating status of the sensor, the communication circuitry configured to transmit at least one of the location or operating status to the associated receiver is met by the sensor unit including GPS(see: Davis, sec[0077]) for providing location of the package(see: Davis, sec[0079]).
	- Davis does not teach:
	1) the at least one of the detector component, communication circuitry, power source or housing is part of a removable/replaceable module;	
	2) the protective housing enclosing one or more of the sensor, power source or communication circuitry;
	3) wherein the sensor includes a connector assembly for operatively coupling the monitor/detector component, with the communication circuitry and power source.
	Use of sensor detection systems which include the above stated elements is well known.  In related art, Hur et al(Hur) teaches a sensor badge for detecting toxic chemicals, wherein the sensor unit(100) includes a rechargeable battery(122), which can be recharged an outer power/data outlet that, and a removeable housing(102), which exposes the battery(122) to be removed(see: Hur, sec[0022-0023]).  As well, Hur shows internal circuitry, which shows that the sensor unit(100) includes circuit board(170), which would include Wifi transceiver(see: Hur, sec[0028]).  Furthermore, Hur teaches the circuitry interconnected to the battery as seen in figure 13.  
	Since the use of removeable battery, protective housing, and connector assembly for operatively coupling components in a sensor circuitry is well known, as taught by Hur, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the housing, removable battery, and connecting circuitry of Hur, into the system of Davis, since this would have provided a well known and reliable means of protecting the components within the 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the monitor/detector component including a plurality of detectors for monitoring at least one of location, speed, temperature, humidity, moisture, flow, pH, nutrients, light, radiation, pressure, vibration, authenticity and shock is met by the sensors of Davis monitoring temperature(see: Davis, sec[0077]).
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) an environment of the product intended for consumption including an environment internal to the product intended for consumption or an environment external to the product intended for consumption is met by the internal interfacing module(40) being internal to the package.
 -- Claim 4 recites subject matter that is met as discussed in claim 3 above, as well as:	 
1) the environment external to the product intended for consumption includes at least one of enclosed areas, semi-enclosed areas, open- air areas or surface areas that come into contact with the product intended for consumption or come into contact with the environment of the product intended for consumption is met by the environment external to the shipping package being open air areas as seen in figure 13, where the person is carrying the package in open air.
  -- Claim 5 recites subject matter that is met as discussed in claim 5 above, as well as:	
	1) the environment external to the product intended for consumption including at least one of an absorbent material……….transport or control the product intended for consumption is met by the box(16) as seen in figure 1.
 -- Claim 6 recites subject matter that is met as discussed in claim 4 above, as well as:	 
	1) the one or more component or element of the system being fixed to, adhered to, embedded in or printed on a surface of lining or layer or cover or portion of the environment external to the product intended for consumption is met by the module(20) being adhered to the box(16) as seen in figure 1A.
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the at least one component or element of the system is mobile within an environment is met by the internal interfacing module(40), which is internal to the box as seen in figure 1A.
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:	 
	1) the detector being entirely embedded in the product intended for consumption or partially embedded in the product intended for consumption or attached to a surface of the product intended for consumption or remote from the product intended for consumption is met by the internal interfacing module(40) being embedded entirely in the box(16) when closed.
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the system including a flow induction device including at least one of concentrators, heating or cooling components, fans, flow paths, pumps, mixers, valves, conduits, channels, or housings is met by the housing including heating, cooling or oxygen control system(see: Davis, sec[0106]).
  -- Claim 12 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the power source including an antenna configured to receive energy wirelessly and supply the received energy to at least one of the detector components or the communication circuitry would have been inherent, since the battery is being recharged by integrated charging circuit that receives external electromagnetic energy(see: sec[0127]).  Therefore, it is well known that some form of induction antenna would have been required for the purpose of wirelessly charging a battery via electromagnetic energy.
  -- Claim 14 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the at least one of the monitor/detector component, communication circuitry or power source is a printed element or printed component is met by the embodiment in which the electronics and power layer is a printable cover layer(see: Davis, sec[0147]).
  -- Claims 15 and 16 recite subject matter that is met as discussed in claim 1 above.
-- Claim 17 depends from claim 16, and recites a method that substantially corresponds to the system of claim 2.  Therefore, claim 17 is met for the reasons as discussed in the rejection of claims 2 and 16 above.
  -- Claim 18 depends from claim 16, and recites a method that substantially corresponds to the system of claim 12.  Therefore, claim 18 is met for the reasons as discussed in the rejection of claims 12 and 16 above.
  -- Claim 19 recites subject matter that is met as discussed in the rejection of claim 16 above.
  -- Claim 20 recites subject matter that is met as discussed in the rejection of claim 16 above.    
  -- Claim 21 recites subject matter that is met as discussed in the rejection of claim 16 above, as well as:
	1) each sensor device being configured to periodically report a sensed concentration over a period of time to an associated receiver is met by the conditions being transmitted over pre-set time intervals(see: Davis, sec[0183]).
  -- Claim 22 recites subject matter that is met as discussed in the rejection of claim 16 above.
  -- Claim 23 recites subject matter that is met as discussed in the rejection of claims 1, and 12 above.
REMARKS:
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
	Applicant arguments pertain to a previous grounds of rejection, which have been addressed with different art in the art rejection above.  In view of this, the applicant’s arguments are deemed moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	In related art, Burdine et al(WO 2017/044917) teaches an apparatus for remote sensing monitoring an analysis for environmental attributes, wherein a sensor module monitors various environmental parameters for perishable items being transported within a container(see: abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687